Case 5:12-cv-04175-EJD Document 421-7 Filed 10/04/19 Page 1 of 15




                 EXHIBIT D3
Case 5:12-cv-04175-EJD Document 421-7 Filed 10/04/19 Page 2 of 15




             SUPPORTING
              DOC. NO. 31
                Case 5:12-cv-04175-EJD Document 421-7 Filed 10/04/19 Page 3 of 15

                           r
                               >                                     Invoice
          inData.
          225 E. German n Road
                                                                     Page 1 of 4
                                                                     Date                        5/31/2014
          Suite 310
          Gilbert AZ 85297                                           Invoice #                   INV316

          (480) 497-8595
                                                                     Terms
                                                                     Due Date                    5/31/2014

                                                                     PO#
                                                                     Project                     CU1 1 228: PRJ0001 Nav...

Bill To                                                              Ship To
Law Offices of Marc R. Labgold, P.C.                                 Law Offices of Marc R. Labgold, PC.
12007 Sunrise Valley Drive, Suite 110                                12007 Sunrise Valley Drive, Suite 110
RestonVA 20191                                                       Reston VA 20191




Date            Item
                               22   Emp.   Description                                               Rate         Amount

                                           RE: Navcom v OKI


                                           May 2014 Invoice



                Billable                   Billable Expenses
                Group


5/4/2014                            BEH    Meal - Billable: lunch                                                            8.35



5/3/2014                            BEH    Supplies - Billable: Room Supplies                                            12.79


5/4/2014                            BEH    Meal - Billable: Dinner                                                       12.46



5/3/2014                            BEH    Meal - Billable: Lunch                                                            8.35


5/5/2014                            BEH    Meal - Billable: Lunch                                                       17.03



5/8/2014                            BEH    Transportation - Billable: Airport parking                                  337.50



5/8/2014                            BEH    Mileage - Billable: From Airport                                             51.52


5/8/2014                            BEH    Transportation - Billable: Flight to SLC                                    472.00



5/5/2014                            BEH    Meal - Billable: Dinner                                                      14.46



5/7/2014                            BEH    Transportation - Billable: Cab to Airport                                    19.00


5/8/2014                            BEH    Meal - Billable: Lunch                                                            6.08


5/7/2014                            BEH    Meal - Billable: Dinner                                                      18.76



5/6/2014                            BEH    Meal - Billable: Dinner                                                       8.60



5/9/2014                            BEH    Meal - Billable: Meals at Hotel                                              53.04
           Case 5:12-cv-04175-EJD Document 421-7 Filed 10/04/19 Page 4 of 15


                        >                                           Invoice
       inData,                                                      Page 2 of 4
                                                                    Date                            5/31/2014

                                                                    Invoice#                        INV316
Date       Item         as         Emp.   Description                                                   Rate            Amount

            End of                        Total Billable Expenses                                                         1,039.94
           Group


           Billable                       Billable Time
           Group


5/1/2014                      12   BEH    Tested videos and made new clip reports, saved                       195.00     2,340.00

           CON-TRIAL-                     videos to both laptops, arrived at court and set up
           SER                            equipment, spent day in court running trialdirectorand
                                          equipment, backed up the days changes to external
                                          drive, answered emails, saved back up.


5/2/2014                       8   BEH    Received new exhibits, saved to hard drive, made                     195.00     1,560.00
           CON-TRIAL-                     changes to exhibits, answered emails, sent exhibits to
           SER                            tech for plaintiffs, compressed database, ran a query
                                          in database for all galyean exhibits.



5/3/2014                    9.25   BEH    Received new exhibit from plaintiffs, added to hard                  195.00     1,803.75

           CON-TRIAL-                     drive, added to case in trialdirector, went through the
           SER                            clips and finished trimming the segments, watched
                                          videos again for accuracy, created new tables in

                                          database, received notes for closing, worked on

                                          timetable, saved changes to external drive, ran a

                                          backup.


5/4/2014                    11.5   BEH    worked on transcript error for galyean with the video              195.00       2,242.50

           CON-TRIAL-                     not showing the transcript along with audio, removed
           SER                            timecodes for two segments and re stamped them, ran

                                          database compression, received closing instructions
                                          from Marc, worked on closing powerpoint, created
                                          new jpg's of exhibits for closing, added highlights to
                                          jpg's, made changes to the galyean video, created
                                          new clip report, sent clip report to team, sent

                                          powerpoint to team, saved to external drive.



5/5/2014                     13    BEH    Ran through the videos and exhibits to be used in                  195.00       2,535.00

           CON-TRIAL-                     court, made back ups of videos, made sure correct
           SER                            clip reports were printed, copied videos to secondary
                                          laptop, arrived at court, set up equipment, spent day
                                          running trialdirector in court, removed excess video

                                          clips from case, changed layout of closing slides,
                                          made changes to slides, sent to Marc for review,
                                          received new instructions for slides, created new

                                          slides including the galyean transcript slides,
                                          converted to pdf and sent to team, saved ppt file and
           Case 5:12-cv-04175-EJD Document 421-7 Filed 10/04/19 Page 5 of 15


                        >                                          Invoice
       inData,                                                     Page 3 of 4
                                                                   Date                               5/31/2014

                                                                   Invoice #                          INV316

Date       Item         E2         Emp.   Description                                                     Rate            Amount

                                          gave to Marc, saved back up of entire case, created

                                          new ccs for video clips, saved to external drive.


5/6/2014                16.25      BEH    Arrived in court, set up equipment, ran trialdirector and              195.00     3,168.75

           CON-TRIAL-                     equipment during motion hearings, ran database
           SER                            query for all transcript items clip reports and exhibits,

                                          created back up of case, cleaned up trialdirector,
                                          removed unused demonstrative and motion

                                          documents, removed unused video clips, compressed
                                          database after cleaning, worked with team on closing

                                          slides, created new slides and caltouts, listened to
                                          closing run though, made changes to slides, saved to

                                          hard drive, created back up, saved to external drive
                                          and transferred to secondary laptop.



5/7/2014                      8    BEH    Trial Technology Consulting                                            195.00     1,560.00

           CON-TRIAL-

           SER


5/8/2014                     4.5   BEH    Sent slides to Marc, cleaned out excess in database,                   195.00      877.50
           CON-TRIAL-                     created new case to use with creating jpegs, created
           SER                            query for savestages in database that were used in

                                          trial, removed the save stage files, added all of the

                                          extra files that I was given to database, cleared up

                                          folders, added new folders to database, moved

                                          documents into appropriate folders, ran data
                                          compression, ran a compact on database, copied
                                          entire case to a new external drive to leave with team.



           End of                         Total Billable Time                                                              16,087.50
           Group
                 Case 5:12-cv-04175-EJD Document 421-7 Filed 10/04/19 Page 6 of 15


                                >                                      Invoice
         inData,                                                       Page 4 of 4
                                                                       Date                        5/31/2014

                                                                       Invoice#                    INV316

Date             Item           22          Emp.   Description                                            Rate         Amount




                                                                                                              Total       17,127.44
                                                                                                    Amount Paid            7,020.00
                                                                                                    Amount Due          $10,107.44




inData                                                                Remittance Slip


                                                                      Customer                           CU1 1228: PRJ0001 Navcomv.O...
                                                                      Invoice #                 INV316
                                                                      Amount Due                $10,107.44
                                                                      Amount Paid




Please Enter Your Credit Card Information                             Make Checks Payable To:
           Discover      Master Card        VISA   American Express   inData
Credit Card #:                              _                         225 E. Germann Road
Expiration Date:        Month        Year                             Suite 310
Signature:                                                            Gilbert AZ 85297
Case 5:12-cv-04175-EJD Document 421-7 Filed 10/04/19 Page 7 of 15




             SUPPORTING
              DOC. NO. 32
                              Case 5:12-cv-04175-EJD Document 421-7 Filed 10/04/19 Page 8 of 15
                                    r>
               :D
              •1n ... ata'- ;
                                                                                       Invoice
                                                                                       Page 1 of 8
              225 E. Germann Road                                                      Date                         4/30/2014
              Suite 310                                                                Invoice#                      IN V261
              Gilbert AZ 85297
              (480) 497-8595
                                                                                       Terms
                                                                                       Due Date                     4/30/2014
                                                                                       PO#
                                                                                       Project                      CU11228: PRJ0001 Nav...

    Bill To                                                                            Ship To
    Law Offices of Marc R. Labgold , P.C.                                              Law Offices of Marc R. Labgold, P.C.
    12007 Sunrise Valley Drive, Suite 110                                              12007 Sunrise Va lley Drive , Suite 110
    Reston VA 20191                                                                    Reston VA 20 19 1




                                                           ' RE : Navcom v. Oki Electric


                                                           IApri l 2014 Invoice
                       Bill abl e                           Billabl e Expenses
                       Group

I
    4/14/2014                                        BEH    Transportation - Billable: SLC to SJC                                           295.00


    4/14/2014                                        BEH    Meal - Bill able : Lunch                                                         19. 10
                                                                                                                                                   I
                                                 I                                                                                                 I
I 4/14/2014                                      I BEH     I Meal - Billable: Drink and snack                                                 5.12 i
                                                                                                                                                      1
!
    4/ 17/2014                                       BEH    Supplies - Billable : Room Supplies                                              25.09    I




I' 4/26/2014                                     i BEH !' Meal - Billable: Lunch
                                                 I
                                                                                                                                             13.01 I

I                                                i
14/14/2014                                       ! BEH
                                                 !
                                                           Ii Mileage - Billable: To SLC Airport                                             51.98


    4/19/2014                                        BEH   · Meal - Billable: Dinner                                                         14.50


I 4/24/20 14                                         BEH   ; Supplies - Billable: Supplies                                                   14.64    II

I   4/14/2014                                    I   BEH   ' Transportation - Billable: Cab from SJC                                         25.74 i


I   4/15/2014                                        BEH    Meal - Billable: Breakfast and ro om supplies                                    20.30


                        End of                              Total Billable Expenses                                                         484.48 .
                       Group


                       Billable                             Billable Time
                       Group
                                                                                                                                                      I
    4/8/2014                              1.75   ! BEH     , Answered emails for case, created a new folder for                  195.00 I   341.25
                  li
<

I
                       CON-TRIAL-    li                    i sharefile site to add documents for case, tested
                        Case 5:12-cv-04175-EJD Document 421-7 Filed 10/04/19 Page 9 of 15
                           r>                                                     Invoice
       inData0                                                                    Page 2 of 8
                                                                                  Date                             4/30/2014
                                                                                  Invoice#                         INV261


                  SER                                    sharefile , sent links to Marc and Taryn.


4/10/2014                            6.5       BEH       Downloaded the case files from sharefi le site ,                   195.00     1,267.50 I
              I CON-TRIAL-     !                     I unzipped the fi les and set up fi le structure on main
              I SER            ,                         mach ine, created case in trialdirector, created tables
                                                     1
                               I                     · for database, added files to trialdirector case , saved to
                                                         back up.


4/ 13/20 14                          3.5       BEH       Loaded new tables to database, crea ted new back up                195.00       682 .50
                  CON-TRIAL-                             hard drive for team , contacted tech for the other side
                  SER                                    and went through the set-up, reviewed equipment for
                                                         set-up
                                           I
4/14/2014     I                    12.25       BEH       Down loaded new Balbuena videos, added to hard                     195.00     2,388.75
              I
                                           I



                  CON-TRIAL-   i           I
                                                     I drive on local machine, created new trialdirector case
                                                                                                                                                   I


              I SER                                      with new documents, arrived at war room , met with
                                                     1
                                                         Marc and Patrick to understand case and plan week,
                                                         loaded all of the synced video to triald irector, found
                                                         error with Galyean 30b6 videos , re-synched and saved
                                                         to hard drive, added the new video to trialdirector,
                                                         copied list of exhibits and compared to what is in
                                                         trialdirector, saved back up to external drive.
                                                     I
                                           I

4/15/2014                          14.25 1 BEH       · Created new exhibit shortcuts in database and                        195.00 .   2,778 .75 '
                  CON-TRIAL-                             trialdirector, went through exhibits in database to
              ! SER                                      check for errors, received designations and created
                                                     I the clips for Balbuena , created clip for Galyean ,
                                                         created clip for Inoue, created clip for Reedy, received
                                                         timeline draft from Marc, wo rked on new t1 mel ine
                                                         examples , downloaded new timeline software , created
                                                         new PDF of time lines, set up printers , created new
                                                     1 opening      powerpoint slides, made another timeline
                                                     ! example, researched for pies for opening , ran
                                                         compression on database, backed up database,
                                                         backed up documents to external drive, received the
                                                     I first Galyean outline draft, went through draft and
                                                     I
                                                       organized the designations for impeachment clips ,
                                                         created a document with design ation s to import into
                                                         trialdirector, numbered the cl ips, backed up to external
                                                         drive.


4/16/2014                          15.75       BEH     Continued to organize the Galyean draft, created the                 195.00     3,071 .25
              I   CON-TRIAL- :
                  SER        '
                                                     ' impeachment galyean clips for the draft, compared
                                                       clips to transcript and discovered problem with
                                                         synched transcript compared to the PDF transcript,
                  Case 5:12-cv-04175-EJD Document 421-7 Filed 10/04/19 Page 10 of 15

                                                                        Invoice
                                                                        Page 3 of 8
                                                                        Date                              4/30/20 14
                                                                        Invoice#                          IN V261


                                               synched version was incorrect and tra ns cri pts needed
                                               to be reformatted , reformatted the transcripts and
                                               checked for accuracy, syn ced new formatted
                                               transcripts to video, exported ems files , re saved the
                                               video to hard drive, backed up database and re
                                           1   installed new galyean synced transcripts and video,
                                               checked new transcripts in trialdirector for accuracy,
                                           : thoroughly checked all depos to insure that the same
                                           ' problem didn't exist, found problem on the Inoue
                                               video, ran same process as Galyea n video and
                                               tra nscript, instal led new In oue video and synced
                                           · transcript, created new clips for Inoue and checked for
                                           i accuracy, backed up to external drive and created a
                                               back up of data base.
            I
4/17/2014   1              14.75   l BEH   ' Received Nobbe transcript and designations, added                      195.00   2,876.25   I

            1 CON-TRIAL-
                                   'i          transcript to trialdirector, cre ated designation s, created
            1   SER                            a pdf report of designations, went through Galyean
                                               draft and number each designation with a clip name,
                                               created all of the impeachment clips, named each clip
                                               with corresponding name and saved to a pdf report ,
                                               added each new designation name to the ga lyean
                                               draft, added highlights to clip names in draft, sent
                                               email to team that included the new draft with clip
                                               highlights and the pdf clip report, backed up
                                               tria ldirector, received the Fujita videos, synced video
                                               to transcript and loaded to trialdirector, discovered
                                               problem with missing fujita vol I video, searched discs
                                               for video, added vol II and created clips , rece ived Vol I
                                               video, synced to transcript , saved to hard drive ,
                                               imported ems file to trialdirector, created and spot
                                               checked the designations for accuracy, backed up
                                               trialdirector, saved to external drive.


4/18/2014                  13.75    BEH        Received more designations, put together final clips ,               195.00   2,681.25
            i CON-TRIAL-                       watched and checked clips for accuracy, highlighted all
                SER                            objections, created new clip report, compacted the
                                               database, arrived at courtroom and set up eq uipment,
                                               tested equipment and sound , arrived ba ck at war
                                               room , walked through the opening with Marc, put
                                               together slid es for opening using the outline, expo rted
                                               slides to pdf and se nt to team for review, exported
                                               slides as jpg 's to add to powe rpoi nt, compressed
                                           ' database, saved backup.
                    Case 5:12-cv-04175-EJD Document 421-7 Filed 10/04/19 Page 11 of 15

                                                                               Invoice
                                                                               Page 4 of 8
                                                                               Date                                4/30/2014
                                                                               Invoice#                            INV261

                                                                                                                                                  ·i
4/19/2014                      14.5 I BEH           Continue to work on depo clips and designations,                        195.00     2,827.50 .

             1 CON-TRIAL-                       . gathered all designations and made list of repeats ,
             ! SER                                  worked on the opening slides and created new ones
                                                    from Marc's instructions, sent for review to team ,
                                                    received new instructions and created each slide in
                                                    trialdirector and then created images, sent images to
                                                    powerpoint , created depos of plaintiffs designations
                                                    and calculated all of the time and sent to team for
                                                    comparison , backed up all changes and made a back
                                                    up drive, sent opening slides to team for review.


4/20/2014                      16.5       BEH       Went through all of the Fujita depos and removed                        195.00     3,217.50
                 CON-TRIAL-                         objections , went through depos of Fujita and Inoue
             1 SER                              I and created        new designations to edit out the translator
                                                    asking the question to the witness, took the new
                                                    designations and created new clip, edited clips of fujita
                                                    and inoue, sent new clip report to team for review
                                                    along with times , printed to file all of the clip reports ,
                                                ' received new instructions on opening slides , created
                                                I new images and saved new slides, sent to team for
                                                I review, received new Galyean cross outline, went
                                                , through outline for changes, created new
                                                : impeachment clips, created CCS and exported to file ,
                                                    changed CCS to import with new changes , added the
                                                    new clips to cros s outline, sent to team for review,
                                                    saved copy of case to external drive.


4/21/2014    I                16. 75 1 BEH      1   Went through the Galyean designations and created                       195.00     3,266.25
             1                        '         i           .                     .                   .
                 CON-TRIAL-                         new clips for the synced video, found errors 1n the
                 SER                                transcript video, re-synced the video, created a CCS
                                                    file and exported to hard drive, imported CCS file with
                                                    the clips , edited all of the video clips, went through
                                                    Galyean cross outline and included highlights to
                                                    questions and problems with designations. sent to
                                                    team for review, met with team to go over opening ,
                                                    made changes to opening, converted opening to 4x3
                                                    format for courtroom , saved back up of database,
                                                    created a mirror image of case and saved to external
                                                    drive , created a new case on seconda ry laptop in prep
                                                    for trial.


4/22/20 14                     14.5 BEH             Finished the secondary laptop case , arrived at                         195.00 '   2,827 .50
             I
                 CON-TRIAL-                         courtroom and set up equipment, spent day running
                 SER                                tria ldirector, saved the cl ip reports , compared exhibits
                                                    list to the database, compacted the database, worked




                                      ~----'--------             -    ·--    ---- - -- --- - ---·-
                   Case 5:12-cv-04175-EJD Document 421-7 Filed 10/04/19 Page 12 of 15
                         r>                                                  Invoice
      inData.                                                                Page 5 of 8
                                                                             Date                             4/30/2014
                                                                             Invoice#                         IN V261


                                                    on slow document loading of Galyean transcript ,
                                                    created new fi le, created new clips for Galyean cross,
                                                    added to outline , practiced outline and made sure all
                                                    documents were in case , edited the clips , saved a
                                                    back up of case to externa l drive.


4/23/2014                       12    I BEH     I Went through most recent outline of Galyean , wrote                   195.00   2,340.00
                CON-TR IAL-                       down each bates number and foun t the documen t
            ' SER                               · page number and added to outline, arrived at court
                                                    and set up equipment, spent day running trialdirector
                                                    in courtroom, arrived at war room , went through the
                                                    exhibits that were shown in court , created a fo lder for
                                                    galyean exhibits, crea ted a back up file of database ,
                                                    saved to external drive, updated the redacted exhibits,
                                                    loaded the new exhibits to hard drive.
                                                I

4/24/2014                     11 .5 ' BEH           Created new PDF fi les for the Ga lyean transcript and              195.00   2,242 .50
            • CON-TRIAL-                            for several pdf's that were large in size and causing
                SER                                 slow load times, added files to loca l machine, loaded
                                                    and replaced in triald irector, added new exhibit
                                                    shortcuts to database, worked on editing video clips to
                                                    remove silence and issues, worked on timelines,
                                                    saved to external hard drive.


4/25/2014                     11 .25 BEH            Created database back up, created new sho rtcuts fo r               195.00   2, 193.75

            1 CON-TRIAL-
                                                    new files added , added the motion documents to case,
            1
                SER                                 co ntinued to create and ed it video cli ps , went to court
                                                    to set up equ ipm ent for hearing , created new tables
                                                    and sets , added the new cli ps to case , exported ccs
                                                    file, saved to back up drive, added all the adm itted
                                                    exhibits to the case , saved back up.
            I
4/26/2014                       13    I BEH     i Continued work on converting large PDF to tiff to                     195.00   2,535.oo    II
            ICON-TRIAL- i             I             speed up load time, saved new tiff's to hard drive,
            I SER                                   loaded into tria ldirector, added exhibit number
            !                                       shortcuts to new files, received new designations for
                                                    depo videos, created new clips from designations,
                                                    edited all clips , eported clip reports and sent ti me and
                                                    reports to team , contacted opposing tech to requ est
                                                    clip reports , went through and edited out translator on
                                                    clips to get more accurate play times , saved changes
                                                    to a back up, ran database query, saved to external
                                                    drive.


4/27/2014                      14.5       BEH       Received new clean version of exhibit from Marc,                    195.00   2,827 .50
                   Case 5:12-cv-04175-EJD Document 421-7 Filed 10/04/19 Page 13 of 15
                        r>                                              Invoice
      inData,                                                           Page 6 of 8
                                                                        Date                             4/30/2 014
                                                                        Invoice#                         INV261


                CON-TRIAL-                     added to database and to hard drive, ran update ,
            ! SER                              received designations of depo that we didn 't have
                                               video for, checked discs for video, figured out the time
                                               using the timecodes on the existing transcript, sent
                                               results to team, edited the video clips, exported clip
                                               reports, saved entire case and documents onto hard
                                               drive, copied drive to secondary laptop.


4/28/2014                    17.75 , BEH       Ran database compression and checked for errors ,                  195.00   3,461.25
            I CON-TRIAL-                       arrived at court and set up equipment, spent day
            1 SER                              running trialdirector and equipment, added admitted
                                             exhibits to trialdirector and created shortcuts within
                                           , case, requested and received plaintiffs clip reports for
                                           1   videos played, sent to team, calculated counter
                                               designations time, created clip reports of defendants
                                               videos , edited remainder of videos , met with team to
                                               wa tch videos, received new designation clips , created
                                               new clips , edited new clips , created new clip reports ,
                                               printed clip reports , saved video to secondary laptop,
                                               set up video for team to watch, received new
                                               designations and notes from patrick for defendant
                                               videos, created new clips, edited new clips, saved
                                           I
                                               video, received new counter designations and notes
                                               from Marc, edited in new segments to existing videos,
                                               watched videos with Patrick to make sure they were
                                               accurate, printed 8 copies of all of the clip reports,
                                               sent digital copies to team, backed up case, saved
                                               case to externa l drive, copied external drive to
                                               secondary laptop.
                                  I
                                  !
                             17.25 i BEH   , Continued to work on fujita clips, printed new clip                  195.00   3,363.75   I!
4/29/2014
            I CON-TRIAL-                   ' reports, arrived at court and set up equipment, spent
            ! SER                          · the day running trialdirector and equipment, created
            I                              1 new back up of the days activities , went through
                                           I exhibits and added the admitted exhibits to a admitted
                                               folder and assigned them a trial shortcut in
                                               trialdirector, helped mark figure out the designations
                                               times of the plaintiff clips that were played in court,
                                               met with patrick and created new Galyean clips, edited
                                               the clips and removed moments of silence and
                                               objections , wa tched clip with patrick and andrew,
                                               received notes and edits, found problem with synced
                                               transcript, resynced transcript and manually
                                               timecoded the problem area, expo rted a cc s file and
                                               then imported the same file to the new transcript,
                   Case 5:12-cv-04175-EJD Document 421-7 Filed 10/04/19 Page 14 of 15

                                                                         Invoice
                                                                         Page 7 of 8
                                                                         Date                             4/30/2014
                                                                         Invoice#                         IN V26 1


                                                edited new clips, watched video with patrick, made
                                                changes to clips, created new clip report, printed
                                                copies of clip report.
                                                                                                                                             I
                                                                                                                                             i
4/30/2014                        15.25 i BEH    Got up early to watch the edits for the clips again for              195.00 '    2,973.75 !
                CON-TRIAL-   1                  accuracy, saved changes to external drive, copied to
            I

            ' SER                               secondary laptop, arrived at court and set up
                                                equipment, spent day runn ing tria ldirector, assigned
                                                new admitted exhibits a trial exhibit shortcut within
                                                trialdirector,added new demonstratives and exhibits to
                                                trialdirector and database, received new Galyean
                                                edits, created and ed ited the clips , exported to clip
                                                report, printed copies for team , watched galyean
                                               ' video, received new edits, created and edited clips,
                                                 exported video for playback , printed clip report,
                                                checked report and clips for accuracy, played video,
                                                printed the new clip reports, backed up to external
                                                drive.


                 End of                         Total Billable Time                                                             50, 163.75
            I
            ' Group
                  Case 5:12-cv-04175-EJD Document 421-7 Filed 10/04/19 Page 15 of 15
                        ,..)
                                                                     Invoice
          inData.                                                   Page 8 of 8
                                                                    Date                          4/30/2014
                                                                    Invoice#                      INV261




                                                                                                         Total          50,648 .23
                                                                                                   Amount Due          $50 ,648 .23




in Data                                                             Remittance Slip

                                                                    Customer                          CU11228 : PRJ0001 Navcom v. 0 .. .
                                                                    Invoice#                   INV261
                                                                    Amount Due                 $50,648 .23
                                                                    Amount Paid



Pl eas e Enter Your Credit Card Information                         Make Checks Payable To :
Type: _ _ Discover _ _ Master Card _ _ V ISA _ _ American Express   inData
Credit Card #: ---,.-,----.,.,.-----,,..,----                       225 E. Germann Road
Expiration Date: _ _ Month _ _ Year                                 Suite310
Signature: _ _ _ __ _ _ _ _ __ _                                    Gilbert AZ 85297
